

Exhibit 10.7    10-Q


WINSONIC DIGITAL MEDIA GROUP [logo.jpg]
Digital Media Group, Ltd.


The following persons executed the loan agreement and promissory note pursuant
to the recap below:


Name
 
Loan Amount
 
Shares
Issued
                 
David Gochman
 
$
44,041.13
   
352,329
 
William Dichter
 
$
25,000.00
   
200,000
 
Katie C. Ashcraft
 
$
19,600.00
   
117,600
 



LOAN AGREEMENT AND SECURITY ASSIGNMENT
 
This loan agreement and security assignment ("Agreement") is entered into on
this ___ day of June 2008 by and between WinSonic Digital Media Group, Ltd.
(“WinSonic” or “Obligor”) with his office located at 101 Marietta Street, NW,
Suite 2600, Atlanta, Georgia 30303 and NAME, residing at ________ ("NAME" or
"Obligee"):
 
1. Loan Amount: Obligee hereby agrees to lend to Obligor the sum of Dollars and
no/hundreds ($XXXX) (“Loan Amount”), and Obligor does hereby borrow and promise
to repay the Loan Amount on or before December 31, 2008 ("Due Date"). Obligor
has simultaneously herewith executed a promissory note ("Note") incorporated
herein by reference, evidencing its repayment obligation hereunder.


2. Interest: The loan shall bear 6% interest up to and including the Due Date.
Five (5) days from and after the Due Date, if Obligee shall elect repayment, and
if not promptly repaid, the balance of the Loan Amount shall bear default
interest at the rate of 12% per annum, but in no event shall it exceed the
maximum interest allowable by law for transactions of this nature between
parties of like capacity.


3. Security Assignment: In addition to the repayment of the entire loan amount,
Obligor hereby grants to Obligee XXXXX shares of common stock in Winsonic
Digital Media Group, Ltd. (“WDMG”). Obligee acknowledges and accepts that said
shares are restricted shares pursuant to Regulation 144 of the Securities Act of
1933, as amended.
 
4. Warranty of Obligor: Obligor warrants and represents that he has full power
and authority to enter into this agreement and that this agreement is not in
violation of any other agreement nor of any covenant or restriction contained in
any agreement to which Obligor is bound. Obligor further warrants that he has
obtained all requisite corporate authority and approval, and has complied with
the necessary corporate formalities in entering into this Agreement.
 
1 of  4

--------------------------------------------------------------------------------


 
Exhibit 10.7    10-Q
 
5. Further Documents: Obligor agrees to execute such other and further documents
as shall be reasonable necessary or required by Obligee to carry out the
provisions of this agreement.
 
6. Collection Costs: In the event that Obligee shall be required to take legal
action to enforce the provisions hereof, Obligee shall be entitled to recover
all costs of collection, including reasonable attorney's fees and costs, whether
or not a legal proceeding is commenced, if the Obligation is not paid as and
when due.
 
7. Miscellaneous: This agreement shall be governed by Georgia Law and any action
to enforce the provisions hereof shall be resolved by binding and expedited
Arbitration in accordance with the rules and procedures of the American
Arbitration Association (AAA) in Fulton County, Georgia, with a limited right of
discovery consisting of not more that two depositions and one set each of
written requests for admissions, production of documents, form interrogatories
and special interrogatories in compliance with the Code of Civil Procedure. In
the event any provision hereof is declared to be invalid or unenforceable, the
parties agree in good faith to replace said provision with a valid and
enforceable provision that as nearly as possible reflects the agreement and
intent of the parties hereunder. This Agreement may not be modified except by a
written instrument executed by both parties. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective heirs,
representatives and assigns.
 
These signatures of the parties below confirm the foregoing as their entire
understanding and agreement, superseding all prior representations,
understandings and agreements, written or oral, between the parties.
 
Executed this _ day of June 2008. 
   
WinSonic Digital Media Group, Ltd. (Obligor)
 
NAME (Obligee)
               
By:
 
 
By:
 
Winston D. Johnson, CEO and Chairman
 
NAME

 
2 of  4

--------------------------------------------------------------------------------


 
Exhibit 10.7    10-Q

WINSONIC DIGITAL MEDIA GROUP [logo.jpg]
 Digital Media Group, Ltd.


PROMISSORY NOTE
 
A. FOR VALUE RECEIVED, WinSonic Digital Media Group, Ltd. ("Obligor") promises
to pay to the order of NAME ("Obligee") at __________ or at such other place as
Obligee may from time to time designate, the principal sum of Dollars and
no/hundreds ($XXXX), payable in accordance with the terms set forth in this
NOTE, with 6% interest thereon, except as otherwise provided herein.
 
B. This NOTE is executed and delivered by Obligor pursuant to the terms and
conditions set forth in the Loan and Security Assignment of even date herewith,
pursuant to which Obligor incurred the obligation set forth herein in exchange
for the loan of $XXXX by Obligee to Obligor and the other consideration granted
therein by Obligor to Obligee.
 
C. Obligor shall pay to Obligee the sum of Dollars and no/hundreds ($XXXX), plus
6% interest, on or before December 31, 2008 (the "Due Date").
 
D. If Obligor shall fail to make the payments required within five (5) days
after the Due Date, the unpaid balance shall bear interest at the rate of 12%
per annum, but in no event shall it exceed the maximum interest allowable by law
for transactions of this nature between parties of like capacity. Obligor
recognizes that any default in making the payments herein agreed to be paid when
due will result in Obligee incurring additional expenses. Obligor agrees to
reimburse Obligee for such additional costs incurred in collecting the amount
due for which Obligor is in default, including reasonable attorney's fees and
costs.
 
E. It is agreed that time is of the essence in the performance of all
obligations hereunder.
 
3 of  4

--------------------------------------------------------------------------------


 
Exhibit 10.7    10-Q
 
F. This Note will be governed by and construed in accordance with the laws of
the State of Georgia, except where such law is preempted by the laws and
regulations of the United States.
 
G. The terms of this Note shall apply to, inure to the benefit of, and bind all
the parties hereto, their heirs, legatees, devises, administrators, executors,
personal representatives, successors and assigns. As used herein, the term
"Obligor" shall include the undersigned Obligor and any other person or entity
who may subsequently become liable for the payment hereof.
 
WinSonic Digital Media Group, Ltd. ("OBLIGOR")

    
By: Winston D. Johnson, CEO and Chairman

 
4 of  4

--------------------------------------------------------------------------------


 